           Case 1:18-vv-01876-UNJ Document 39 Filed 02/24/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1876V
                                         UNPUBLISHED


    CAROLE WEEKS,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: January 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Renee Ja Gentry, The Law Office of Renee J. Gentry, Washington, DC, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On December 6, 2018, Carole Weeks filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder/arm pain caused-in-fact
by the influenza vaccination she received on August 9, 2017. Petition at 1, ¶¶ 2, 10.
Petitioner further alleges that she received the vaccination in the United States, that she
suffered the residual effects of her SIRVA for at least six months, and that she has not
filed a civil action or received compensation for her injuries, alleged as vaccine caused.
Id. at ¶¶ 2, 11-13. The case was assigned to the Special Processing Unit of the Office
of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01876-UNJ Document 39 Filed 02/24/20 Page 2 of 2



       On January 21, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent “has concluded that petitioner’s claim meets
the Table criteria for SIRVA.” Id. at 5. Respondent further agrees that “[w]ith respect to
other statutory and jurisdictional issues, the records show that the case was timely filed,
that the vaccine was received in the United States, and that petitioner satisfies the
statutory severity requirement by suffering the residual effects or complications of her
injury for more than six months after vaccine administration.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
